DETAILED ACTION

Status of Claims

The following is a Final office action in response to the communications received on May 3, 2021.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 7 and 16 have been amended.
Claims 2, 8, 14-15 and 17-18 have been cancelled.
Claims 23-26 have been added.
Claims 1, 3-7, 9-13, 16 and 19-26 are pending and have been examined.
Response to Amendments
Applicant amendments to claims 1, 7 and 16 are acknowledged.  
Response to Arguments
Applicant's arguments have been considered but are moot in view of the new ground(s) of rejection. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-7, 9-13, 16 and 19-26 is/are rejected under 35 U.S.C. 103 as being unpatentable Yoakim (US 2012/0173357 A1) in view of Varga (US 6,181,981 B1), further in view of Chen (TW 200411491 A).

Claim 1 
Yoakim discloses the following limitations:

A beverage or foodstuff preparation machine comprising:

a container processing subsystem configured to process a beverage or foodstuff container to prepare a beverage or foodstuff therefrom: (see at least abstract and paragraphs 0015-0017).

the container processing subsystem comprising a fluid supply operable to supply fluid to the container, the fluid supply comprising (i) a reservoir configured for containing the fluid, (ii) a fluid pump, and (iii) a fluid heater, wherein the reservoir, the fluid pump, and the fluid heater are in fluid communication with each other to form a fluid line: (see at least abstract and paragraph 0015).


a control subsystem configured to control the container processing subsystem to prepare the beverage or foodstuff from the container; (see at least abstract and paragraphs 0015-0017).


a consumption monitoring subsystem configured to monitor consumption of containers by the container processing subsystem and to determine therefrom container consumption information relating to said consumption of the containers; (see at least abstract).

a networking subsystem comprising a network interface configured for communication with an external electronic device over a network, and (see at least abstract).

Yoakim does not explicitly discloses the following limitations, however Varga does:

       the consumption monitoring subsystem is configured to: store stock state information, the stock state information comprise information relating to an amount of containers at a location of the beverage or foodstuff preparation machine; (see at least abstract, column 3 lines 15-25 and column 6 lines 5-65).
 update the stock state information using the consumption information; receive, via the networking subsystem, stock order information, the stock order information comprises information detailing an amount of containers purchased by a user (see at least abstract, column 3 lines 15-25, column 6 lines 5-65).
and to further update the stock state information using the stock order information; transmit, via the networking subsystem, the further updated stock state information to said external electronic device (see at least abstract, figure1,  column 3 lines 15-25, column 6 lines 5-65).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the inventory monitoring and re-stocking teachings in Varga to the invention of Yoakim in order to improve the efficiency of inventory maintenance (Varga background).  A person of ordinary skill in the art would have conceived the idea of creating such configuration.  Moreover, the claimed subject matter would have been no more than a predictable combination of known techniques according to their respective purposes within routine skill and creativity.

The combination Yoakim/Varga does not explicitly disclose the following limitations however Chen does:

receive, via the networking subsystem, a first stock order identifier that is associated with the stock order information (see at least abstract).
        compare the first stock order identifier to a second stock order identifier stored on at least one of the external electronic device or the beverage or foodstuff preparation machine: (see at least abstract – compare a new order with a stored order on a server).
     determine if the first stock order identifier is different from the second stock order identifier, (see at least abstract – compare a new order with a stored order).
and store the first stock order identifier as the second stock order identifier or as an additional second stock order identifier on at least one of the external electronic device or the beverage or foodstuff preparation machine and (see at least abstract – store new order number for the new order on the server..cancel the new order if the order content is the same as the order content of the stored order).
   update the stock state information using the stock order information associated with the first stock order identifier (see at least abstract – update the order content based on the order content for the new order).

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to further modify the combination Yoakim/Varga with the teachings in Chen in order to detect duplicate orders and update information (Chen abstract).  A person of ordinary skill in the art would have conceived the idea of creating such configuration.  Moreover, the claimed subject matter would have been no more than a predictable combination of known techniques according to their respective purposes within routine skill and creativity.



Claim 3 
Furthermore, Varga discloses the following limitations:

wherein the consumption monitoring subsystem is configured to transmit, via the networking subsystem, the or each stored second stock order identifier to the external electronic device in response to a request from  the external electronic device or upon achieving a network connection to the external electronic device (see at least abstract, figure 1, column 4 lines 25-50 and column 6 lines 5-30).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the inventory monitoring and re-stocking teachings in Varga to the invention of Yoakim in order to improve the efficiency of inventory maintenance (Varga background).  A person of ordinary skill in the art would have conceived the idea of creating such configuration.  Moreover, the claimed subject matter would have been no more than a predictable combination of known techniques according to their respective purposes within routine skill and creativity.

Claims 4, 11 and 20
Furthermore Varga discloses the following limitations:

wherein the consumption monitoring subsystem is configured to receive from the external electronic device, via the networking subsystem, stock state correction information, which the stock state correction information comprise information detailing a manual correction to the stock state information and to correct  the stock state information using the stock state correction information (see at least column 6 lines 15-55).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the inventory monitoring and re-stocking teachings in Varga to the invention of Yoakim in order to improve the efficiency of inventory maintenance (Varga background).  A person of ordinary skill in the art would have conceived the idea of creating such configuration.  Moreover, the claimed subject matter would have been no more than a predictable combination of known techniques according to their respective purposes within routine skill and creativity.

Claim 5 
Furthermore Yoakim discloses the following limitation:

wherein the consumption monitoring subsystem comprises a container detection sensor arranged at a container ejection channel of the container processing subsystem,  the container detection sensor configured to detect spent containers ejected from the container processing subsystem, whereby the consumption monitoring subsystem is operable to update the consumption information using a signal from  the container detection sensor (see at least abstract and paragraph 0035).

Claim 6 
Furthermore Yoakim discloses the following limitation:

wherein the networking interface is a wireless interface or a near field communication interface (see at least abstract).

Claim 9 
Furthermore Yoakim discloses the following limitations:

 wherein the computer program is configured to:

effect the transmission of both the first stock order identifier and the associated stock order information received from the remote resource to the beverage or foodstuff preparation machine (see at least abstract).
The combination Yoakim/Varga does not explicitly discloses the following limitations however Chen does:

 if the first stock order identifier is different from the second stock order identifier  (see at least abstract).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to further modify the combination Yoakim/Varga with the teachings in Chen in order to detect duplicate orders and update information (Chen abstract).  A person of ordinary skill in the art would have conceived the idea of creating such configuration.  Moreover, the claimed subject matter would have been no more than a predictable combination of known techniques according to their respective purposes within routine skill and creativity.


Claims 10 and 19 
Furthermore Yoakim discloses the following limitations:

 prior to performing the transmissions, effect the obtaining of a response from a user via an input/output subsystem of the electronic device to confirm whether the stock order is to be associated with the beverage or foodstuff preparation machine; (see at least abstract and paragraph 0017).

if confirmed then to execute the transmission of the first stock order identifier and associated stock order information; and to transmit only the first stock order identifier (conditional limitation- see at least abstract).

The combination Yoakim/Varga does not explicitly discloses the following limitations however Chen does:

if the first stock order identifier is different from the second stock order identifier  (see at least abstract).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to further modify the combination Yoakim/Varga with the teachings in Chen in order to detect duplicate orders and update information (Chen abstract).  A person of ordinary skill in the art would have conceived the idea of creating such 


Claims 12 and 21

Furthermore Yoakim, discloses the following limitations:

wherein the computer program is configured to:
obtain from an input/output subsystem of the electronic device a user request to; connect to a remote resource; (see at least abstract and paragraph 0017).
order an amount of containers (see at least abstract).  
effect ordering of the  amount of containers from the remote resource; and obtain associated stock order information and an optional first stock order identifier associated therewith  (see at least abstract and paragraph 0017).  


Claims 13 and 22
Furthermore, Yoakim discloses the following limitations:

wherein the computer program is configured to:
compare, using the stock state information, the amount of the actual stock of containers at a location of the beverage or foodstuff preparation machine to a predetermined value; (see at least abstract).
determine if the stock state is below the predetermined value; and  if below then effect the provision of a notification to a user via the input/output subsystem of the electronic device (conditional limitation- see at least abstract and paragraphs 0022, 0025 and 0030).

Claim 23 
Furthermore Yoakim discloses the following limitations:

wherein the container processing subsystem further comprises an extraction unit configured to receive the fluid from the fluid supply, and the extraction unit comprises an injection head configured to inject the fluid into the container (see at least paragraph 0013 and 0015).

Claim 24 
Furthermore Yoakim discloses the following limitations:

 wherein the extraction unit further comprises:


(b) a capsule holder loading system configured to drive the capsule holder between the capsule receiving position and the capsule extraction position, (see at least abstract, paragraphs 0013-0015).
 (c) a capsule insertion channel configured to supply the container to capsule holder in the capsule receiving position, (see at least abstract, paragraphs 0013-0015).
and (d) a capsule ejection channel configured to eject the container during movement of the capsule holder from the capsule extraction position to the capsule receiving position after extraction. (see at least abstract, paragraphs 0013-0015).

Claim 25 
Furthermore Yoakim discloses the following limitations:

 wherein the fluid pump comprises a reciprocating or rotary pump driven by an electrical motor or an induction (see at least paragraphs 0004 and 0015). 

Claim 26 
Furthermore Yoakim discloses the following limitations:



As per claims 7 and 16 claims 7 and 16 recite substantially similar limitations to claim 1 and are therefore rejected using the same art and rationale set forth above.    


CONCLUSION

	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner DENISSE ORTIZ whose telephone number is 571-270-5506.  The Examiner can normally be reached on Monday-Thursday 7:30am-8pm.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, NATHAN UBER can be reached at 571-270-3923.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair .  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
Washington, D.C.  20231
or faxed to 571-273-8300.
Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314.
/DENISSE  ORTIZ ROMAN/
Examiner, Art Unit 3687

	





	




/ALLEN C CHEIN/Primary Examiner, Art Unit 3687